Citation Nr: 1236106	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to increased ratings for degenerative disc disease of the lumbar spine, rated as 20 percent disabling prior to July 2, 2010, and as 40 percent disabling as of that date.

2.  Whether there is new and material to reopen the claim of entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In an August 2010 decision, the RO increased the disability rating for lumbar degenerative disc disease to 40 percent, effective from the date of a July 2, 2010, examination, and awarded service connection along with separate 10 percent ratings for the right and left lower extremity radiculopathies, effective from June 11, 2007, the date of examination first showing these disabilities.  The Board notes that the Veteran has not disagreed with the award of service connection or the ratings assigned for the right and left lower extremity radiculopathies, and as such, these are not the subject of the Board decision.


FINDINGS OF FACT

1.  Prior to July 2, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by not more than forward flexion of the thoracolumbar spine limited to 55 degrees; there is no favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine nor has there been incapacitating episodes lasting at least 4 weeks during the past 12 months.

2.  As of July 2, 2010, the Veteran's degenerative disc disease of the lumbar spine has been manifested by not more than forward flexion of the thoracolumbar spine limited to 30 degrees; there is no unfavorable ankylosis of the thoracolumbar spine or of the entire spine nor has there been incapacitating episodes lasting at least 6 weeks during the past 12 months.

3.  Entitlement to service connection for bilateral pes planus was denied in a March 2007 Board decision as well as in an unappealed August 2007 rating decision that found no new and material evidence had been presented to reopen the previously denied claim. 

4.  The evidence received since the March 2007 Board decision and the August 2007 rating decision includes evidence that is not cumulative or redundant of that previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claim for service connection for bilateral pes planus.

5.  The Veteran's bilateral pes planus was noted at entrance into service and thus preexisted active duty; that preservice disability underwent an increase in severity during service and the record does not contain clear and unmistakable evidence demonstrating that pes planus was not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent prior to July 2, 2010, and higher than 40 percent as of that date, for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5243 (2011). 

2.  New and material evidence has been received to reopen a claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral pes planus was aggravated by active service.  38 U.S.C.A. § 1111, 1110, 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The Veteran asserts entitlement to an increased rating for the service-connected low back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

      A.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In the case at hand, the Veteran filed this claim for an increased rating for his low back in November 2007.  Prior to the issuance of the rating decision in December 2008, the RO sent the Veteran a letter in July 2008 advising him of the elements required to support a claim for increased evaluation for a service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence.  The Veteran was provided notice with respect to the effective-date element of a claim at that time.  

The record also reflects that all pertinent, available treatment records have been obtained.  Social Security Administration records were previously requested in 2005 and have been deemed unavailable.  The Veteran was scheduled but failed to report for an examination in September 2008.  However, the Veteran was afforded a subsequent examination in July 2010.  The examination report shows that the examiner considered the Veteran's medical history and reviewed the Veteran's claims folder in connection with the examination.  This examination report includes relevant objective findings sufficient to rate the Veteran's back disability under the applicable rating criteria.  Accordingly, the examination is adequate for rating purposes.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim. 

      B.  Legal Criteria 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes , whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year. A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year. Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year. 

Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

      C.  Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection was granted for lumbosacral strain in September 2007 and a 20 percent rating was assigned for the disability at that time.  The Veteran filed his current claim in November 2007.  VA and private treatment records show considerable treatment for low back pain during the period on appeal.  

The Veteran was afforded a VA examination in February 2009 by a physician assistant who reviewed the claims folder and medical records prior to the examination.  The examiner noted that the post military treatment records showed chronic ongoing low back pain and X-rays and MRI in 2000 revealed degenerative disc disease of the lower lumbar spine.  MRI showed degenerative disc disease at L4-5 with facet arthropathy at L4-5 and L5-S1.  Since the last examination in June 2007, treatment records showed ongoing complaints of pain without evidence of exacerbating or incapacitating episodes.  There was back pain with bilateral buttock pain at a constant 8 or 9 out of 10.  He felt his pain would be 10+ if he did not take his current regimen of Tylenol # 3 and Codeine, Motrin and a TENS unit.  He denied incapacitating episodes with bedrest orders by a physician in the last 12 months.  He denied bladder or bowel dysfunction related to his back.  He felt he could not stand for more than 5 minutes, walk more than 20 to 30 feet or do any bending, lifting or twisting.  He lives with his 15 year old son who does all the chores.  His daughter does the heavy shopping for him.  He drives.  His son helps with shoes and socks as needed but he can still perform his activities of daily living (ADLs) without assistance.  He had been unemployed since 1991 and was medically retired due to his back and other problems.  

On examination, he had a slow antalgic gait.  He covered a distance of 50 feet without evidence of limitation or discomfort and without assistive devices.  He sat comfortably in the chair at a 90 degree angle and could rise in and out of the chair and transfer to the table without evidence of pain or difficulty.  Range of motion testing disclosed flexion 0 to 55 degrees, extension 0 to 10 degrees, right and left lateral flexion to 30 degrees and left and right rotation to 20 degrees.  He complained of pain with all movements.  There was no evidence of spasm, weakness, fatigue or incoordination after three repetitions.  Straight leg raise produced no radiculopathy in the legs.  There was average muscle tone and bulk in the back and lower extremities.  There was no sensory or motor loss noted.  There was no footdrop or leg weakness on walking.  No flares were witnessed therefore additional functional loss could not be determined without resort to speculation.  

In March 2009, the Veteran submitted a medical examination and capacity evaluation done by Lakeshore Medical Clinic in July 2008.  It was noted that he was permanently disabled due to medical conditions to include severe neck and back pain.  He submitted a completed questionnaire from P. R. DO, which also noted severe neck and back pain.  

Additional records were thereafter obtained from the Milwaukee VA Medical Center showing continued complaints of back pain.  Examination of the thoracic spine in July 2009, found decreased range of motion with moderately acute tissue reaction.  A consultation was prepared for Physical Therapy, but the Veteran failed to appear for an August 2009 appointment.  In October 2009 it was recorded that the Veteran was refusing any physical therapy for muscle aches.  In December 2009 it was indicated that the Veteran reported that his low back pain was under fair control with current regimen and that symptoms were intermittent.  

An RO hearing was scheduled in April 2010, but the Veteran elected to have an informal conference.  He described low back pain and resulting limited motion.  He reported that he was not receiving any care from non-VA medical professionals.  

An additional VA examination was conducted on July 2, 2010, with the claims file and past medical history reviewed thoroughly by the examining physician.  The Veteran complained of back with pain a severity of 7 or 8 on a pain scale of 0 to 10.  Pain interfered with all of his ADLs.  Flare-ups were reported to occur at least once or twice a month and these resulted in the Veteran being confined to bed.  The Veteran continued to use medication, heat, and a TENS unit.  He indicated that he could only walk one block and stand for 10-15 minutes before having severe pain.  There were no bladder or bowel issues.  

On physical examination of the lower back, there was no swelling or inflammation of the paravertebral muscles.  The Veteran could only forward flex to 30 degrees.  Extension was 0 degrees, lateral bending was 15 degrees bilaterally, and lateral rotation was 10 degrees bilaterally.  Three times repetition of range of motion did not change these findings.  Straight leg raising was positive at 20 degrees.  Motor examination was normal.  

The Board finds at this point that the evidence above does not show entitlement to a rating higher than 20 percent for the low back for the period up to July 2, 2010.  While the Veteran contends that he has severe limitations and pain, the findings on examination and treatment records indicate that he fails to meet the criteria for more than a 20 percent rating.  The Veteran could flex forward to 55 degrees and he did not demonstrate any other deficit that would warrant an evaluation in excess of 20 percent.  None of the criteria for a higher rating are met or more nearly approximated during the period in question.  The evidence does not show limitation of forward flexion of 30 degrees or less and there is no favorable or unfavorable ankylosis of the thoracolumbar spine as contemplated by a higher evaluation on the general formula for rating diseases and injuries of the spine prior to July 2, 2010.  Finally, there is no evidence of incapacitating episodes occurring at least 4 weeks but less than 6 weeks in a 12 month period as contemplated by a higher evaluation under the formula for rating intervertebral disc syndrome prior to July 2, 2010.  

The Board now turns its attention to the period beginning July 2, 2010. On review of the evidence above relating to symptoms and impairment from July 2, 2010, the Board finds the criteria for a rating in excess of 40 percent are not met.  In this regard, while the July 2, 2010, examination revealed limited flexion of the thoracolumbar spine to 30 degrees, the record does not show unfavorable ankylosis of the entire thoracolumbar spine as contemplated by a higher rating.  

It is uncontroverted that the Veteran has not demonstrated unfavorable ankylosis of the entire thoracolumbar spine, or ankylosis to any degree at any time during the appeal.  The Veteran does receive medication for his low back disability.  However, the Board notes that the complaints do not in and of themselves suggest that the criteria for a rating in excess of 40 percent are met.  None of the criteria for a higher rating are met or more nearly approximated during the period in question. 

Finally, there is no evidence of incapacitating episodes occurring at least 6 weeks during a 12 month period as contemplated by a higher rating based on incapacitating episodes.  

The Board has considered the Veteran's assertions.  To the extent that the Veteran urges that he has had increased problems with his back that exceed the currently assigned ratings, the Board finds him not credible as this is inconsistent with objective evidence of record which shows he does not meet the specific criteria for an increased rating.  In this regard, the Board acknowledges that the post service treatment records for the period on appeal show that he complained of back pain and that he was given medication on an ongoing basis.  However, the record does not show that he ever demonstrated the specific criteria for a rating in excess of 20 percent prior to July 2, 2010, or the criteria for a 40 percent rating thereafter.  Of note is the vagueness and somewhat exaggerated nature of the Veteran's contentions, and the fact that the VA examiner in 2009 noted that the Veteran appeared more physically capable when he was not performing testing, such as when he sat, transferred to a table and walked in excess of his stated limitations.  Also, it is noted that he was not fully cooperative in his treatment inasmuch as he refused physical therapy as noted in the above discussion.  For these reasons, the Board finds the Veteran's assertions that his disability is more limiting than shown on objective testing to be not credible.

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher rating.  There is no reduced range of motion after repetitive motion shown in the examinations.  The Board concludes that a higher rating based on those factors is not warranted. 

The Board has considered staged rating and notes that they have been awarded where applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the degree of impairment present is specifically contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In reaching this decision the Board has considered the doctrine of reasonable doubt but it is inapplicable because the preponderance of the evidence is against the claim.

II.  New and Material Evidence Claim

      A.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 6 (1996). 

      B.  Analysis 

In an unappealed rating decision dated in August 2007, the RO declined to reopen a March 2007 Board decision that denied service connection for bilateral pes planus.  The Board had denied the claim because there was no showing of a link between any current disease and service and the August 2007 decision indicated that although there was current evidence of foot problems there was no evidence that there was treatment of the feet in service.  The Veteran did not appeal this decision, but instead filed the current claim to reopen in March 2008.  

The subsequently received evidence includes a letter from the Veteran's treating podiatrist at VA dated in February 2008.  This letter includes the podiatrist's opinion that it is at least as likely as not that the Veteran experienced aggravation of pre-existing flat feet through activities and training he had to perform while on active duty.  The condition has greatly affected him in later years and inhibits him from any activity that requires prolonged standing or walking.  The examiner stated that he urged the VA to reconsider the claim for an aggravated foot condition.  Also submitted was a December 2006 statement from podiatrist J.R., DPM, who stated that surely the Veteran's inherited hyperpronation was exacerbated by in-service activity.  

The medical evidence showing the presence of the claimed disability, the Veteran's assertions concerning service and the medical opinion as to etiology and specifically aggravation are not cumulative or redundant of the evidence previously of record and they specifically address the bases of the prior denials.  Moreover, they are sufficient to establish a reasonable possibility of substantiating the claim.  Therefore, the evidence is new and material.  Accordingly, reopening of the claim is in order. 

III.  Service Connection Claim

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim for service connection for bilateral pes planus.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

      A. Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003). 

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), aggravation will be established by an increase in disability during service, absent a specific finding that increase was due the natural progression of the disease.  See also 38 C.F.R. § 3.306(a) (2011).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417; Wagner v Principi, 370 F3d. at 1096.  

Recently, in Horn v. Shinseki, 25 Vet. App. 231 (2012) the United States Court of Appeals for the Federal Circuit has clarified the matter of the evidentiary burdens in claims for aggravation in which the pre-existence of a claimed disability was not found on the service entrance examination.  The Board notes that in the claim on appeal, the claimed disability was found on the service entrance examination, and thus Horn is not for application.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

      B.  Analysis

The Veteran seeks service connection for flat feet.  He urges that the rigors of service caused his already flat feet to become chronically symptomatic.  STRs include a June 1966 Report of Medical Examination that indicates pes planus, third degree, with mild eversion.  His Report of Medical History includes no reported foot trouble.  The Veteran was found qualified for enlistment at that time.  An August 1969 Report of Medical Examination for separation is negative for findings or complaints related to the feet.  There is no record of treatment for foot trouble in service.

Post service treatment records show complaints of foot problems dating from 1987.  In a September 1987 VA form 21-526, the Veteran sought service connection for flat feet.  He stated that he had extremely flat feet, was still admitted into service, did excessive marching which contributed to his bad feet, and was now unable to do any walking or standing.  He did not submit any evidence with his claim.  

In an April 1992 written statement, J.F., M.D., indicated that the Veteran had trouble walking due to very weakened arches resulting in talites valgus.

A report of VA examination dated in June 2000 reflects an impression of flat feet, moderate to severe.  Physical examination revealed pronounced flat feet with marked increased sensitivity.  

In a January 2007 Board hearing transcript, the Veteran stated that although he had problems with his feet prior to service he simply decided to enter service despite the problems to be patriotic.  At the entrance examination he was asked how he felt about his feet and he decided that they were okay.  When he began performing his duties, however, he began to have more trouble with his feet.  

As noted, a December 2006 statement from podiatrist J.R., DPM, indicates that the Veteran's inherited hyperpronation was exacerbated by in-service activity.  Also as noted, in February 2008, the Veteran's treating podiatrist at VA authored a letter in which he opined that it is at least as likely as not that the Veteran experienced aggravation of pre-existing flat feet through activities and training he had to perform while on active duty.  The podiatrist noted that the condition has greatly affected the Veteran in later years and inhibited him from any activity that requires prolonged standing or walking.  The Board notes that the VA clinical record dated through 2010 is replete with reference to treatment of the Veteran's feet by this podiatrist.  

The Veteran was afforded a VA examination of the feet in November 2008.  The examiner noted the pes planus at entrance to service and the lack of documented foot trouble in the STRs.  The examination report records the Veteran's complaints that he had to deal with ill-fitting footwear in service.  The Veteran reported that he did not receive orthotics until 2000 but he believes that he may have been seen for his flat feet a couple of times over the years when hospitalized for other reasons.  Following examination, the diagnosis was bilateral pes planus, grade 3, mild bilateral foot arthritis and posterior tibial tendonitis.  The examiner noted that the 1992 treatment record for weakened arches was consistent with pre-existing flat feet.  The examiner noted the VA podiatrist's opinion but observed that there was no real basis provided for the opinion nor was there an explanation of why there was no treatment of the feet for 30 years despite treatment for other disabilities.  Based on the lack of treatment in service and the lack of treatment for 30 years following service, the examiner opined that it was less likely than not that the time in service directly caused or permanently aggravated pre-existing pes planus.  

Additional VA treatment records dated through October 2010 reflect ongoing treatment for pes planus to include custom orthotics and shoes.  In October 2010, the aforementioned VA treating podiatrist stated that he considered the Veteran's pes planus to be pronounced.  

Following a review of the evidence, the Board concludes that there is some credible evidence that bilateral pes planus underwent an increase in severity in service, and there not clear and unmistakable evidence that the pre-existing pes planus was not aggravated therein.  It is uncontroverted that the Veteran's pes planus pre-existed service, as it was noted at entrance into service, in his entrance examination report.  Accordingly, the presumption of soundness does not attach as to pes planus as set forth at 38 C.F.R. § 3.304(b).  Nonetheless, the Veteran urges that his pes planus became more severe due to incidences of his service.  In this regard, the Board concludes that the evidence of record does not clearly and unmistakably show that the pes planus did not increase in severity during service.  Specifically, the Board finds the treating podiatrist's February 2008 opinion and the 2006 private podiatrist opinion to be competent medical evidence in support of aggravation.  While the Board has considered the VA examiner's opinion in November 2008, it cannot conclude that this opinion, in conjunction with the rest of the record, constitutes clear and unmistakable evidence that the pes planus did not increase in severity during service.  The February 2008 and December 2006 opinions, combined with the Veteran's assertions, constitute competent evidence to suggest that the Veteran's military service aggravated or increased the pes planus other than on a temporary flare-up basis.  The record does demonstrate clear and unmistakable evidence that pes planus was not aggravated in service beyond the natural progress of the disease.  

In light of the foregoing, the Board concludes that service connection for the pes planus is warranted as there is credible evidence that the disability increased in severity in service, and as the evidence does not clearly and unmistakably show that the disability was not aggravated beyond its natural progress by service.


ORDER

A disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied as to the period ending July 2, 2010.

A disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied as to the period commencing July 2, 2010.

New and material evidence having been received, reopening of the claim for service connection for bilateral pes planus is granted.

Service connection for bilateral pes planus is granted based on aggravation.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


